299 A.2d 431 (1972)
CHRYSLER CORPORATION, Appellant-Employer,
v.
John CHAMBERS, Appellee-Employee.
Supreme Court of Delaware.
July 10, 1972.
Carl Schnee, of Tybout, Redfearn & Schnee, Wilmington, for appellant-employer.
Oliver V. Suddard, Wilmington, for appellee-employee.
Before WOLCOTT, C. J., and CAREY and HERRMANN, JJ.
PER CURIAM.
In this workmen's compensation case, the Superior Court affirmed the award of the Industrial Accident Board to the employee for the loss of a testicle. See 288 A.2d 450.
The contentions presented here by the employer were duly considered and ruled upon by the Superior Court. We agree with the conclusions and the reasons therefor stated by the Superior Court. See also Guy Johnston Construction Co. v. Kennedy, Del.Supr., 287 A.2d 658 (1972); Williams v. Chrysler Corporation, Del.Supr., 293 A.2d 802 (1972).
Affirmed.